DETAILED ACTION

This office action is in response to the remarks and amendments filed on 11/1/21.  Claims 21-40 are pending.  Claims 21-40 are rejected.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of US Patent 9,339,430. 
Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of US Patent 9,265,679. 
Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-33 of US Patent 9,642,760.
Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-52 of US Patent 8,060,960. 
Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-85 of US Patent 9,308,145.
Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of US Patent 9,504,622.
Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-28 of US Patent 9,301,897. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the application recites structures in the independent claims of “a base,” “a head end support structure,” “a foot end support structure,” “a rail,” “a lower body support structure,” “a chest pad,” “at least one pelvic pad,” and “a mechanism configured to angulate.”  All of this terminology is broad and general, and is found in the claims of the above cited patents, either in the same, or very similar terminology.
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the recited claims can be found entirely within the subject 




Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention. 

Claims 21, 24, and 40 and their dependent claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant’s claim amendments are directed toward a patient support structure (or frame in claims 24 and 40) having a first end that is “fixed” relative to the second end.  However it is unclear what Applicant is attempting to claim with this terminology.  Applicant’s arguments (on page 12 or Remarks) appear to be arguing that “fixed” means that the invention does not have a hinge (as does the prior art of Lamb at #24).  However, even if this were the case, the two ends of Applicant’s frame can still move relative to each other in multiple dimensions, at least because the apparatus has a telescoping frame and the two columns can move toward and away from each other; therefore they are not “fixed”.  Applicant’s invention also has several other degrees of 

In view of the above rejections the respective claims are rejected as best understood on prior art as follows:
 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2009/0126116 to Lamb et al. (“Lamb”) in view of US Patent Application Publication 2012/0144589 to Skripps et al. (“Skripps”).
Claim 21.  
a base (Lamb, Fig. 1) supported on the floor (Lamb, Fig. 1, #36) and comprising a head end support structure (Lamb, Fig. 1, #30), a foot end support structure (Lamb, Fig. 1, #28) opposite the head end support structure and a rail (Lamb, Fig. 1, #32) connecting the head and foot end support structures, the end support structures extending parallel with respect to each other and having a vertical plane extending therebetween (Lamb, Fig. 1; the support columns are parallel and a vertical plane can be drawn therebetween); and 
a patient support structure (Lamb, Fig. 1, #10) having a first end coupled to the head end and an opposite second end coupled to the foot end, the first end being fixed relative to the second end (as best understood, Applicant appears to be claiming that his frame being “fixed” does not have a hinge, as is taught by Lamb at #23; however, Skripps teaches a similar apparatus in which a frame #16 is taught in Figs. 7-8, wherein #16 does not have a central hinge; therefore providing the apparatus of Lamb with a fixed beam, not hinged, is known in the prior art and would have simply the combination of prior art elements according to known methods to yield predictable results; furthermore doing so would have reduced mechanical complexity and thereby manufacturing costs; furthermore providing fixed beam #16 of Scripps in conjunction with the hinge #24 of Lamb, or the hinge at #26 in Skripps, would allow for additional positioning of the user; Skripps teaches a similar apparatus that is capable of rotating about a longitudinal axis as seen in at least Fig 21b and paragraph [0117]; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Lamb with the rotational structures and capability provided by Skripps, in conjunction with a fixed beam as taught at #16 in Skripps, as it would be beneficial to position a user in a lateral decubitus position for certain medical procedures such as in Skripps paragraph [0101] which states “for example, during an extreme (or direct) lateral interbody fusion (XLIF/DLIF), a surgeon may access the patient's spine while the patient is in the lateral position to place a spinal implant and then move the patient to the prone position to place screws, plates, rods, and the like to secure the implant” ), the patient support structure surgical table comprising a chest pad coupled to the first end (Lamb, Fig. 7, #56) and a lower body support structure coupled to the second end, (Lamb, Fig. 1, #12), the lower body support structure comprising a lower body translation and angulation structure (Lamb teaches a lower body translation and angulation structure in that chest pads can translate as discussed in paragraphs [0044]-[0049] and can rotate about axes #’s 40, 42 and 48) and at least one pelvic pad (Lamb, Fig. 7, #60) supported thereon, the at least one pelvic pad coupled with the lower body translation and angulation structure via a mechanism configured to angulate the at least one pelvic pad about a rotation axis that is generally perpendicular to the vertical plane (Lamb teaches axes #’s 40, 42 and 48 which are perpendicular to the vertical plane), wherein, when the patient support structure changes from a first position to a more angulated position (Lamb Figs. 1-2), the lower body translation and angulation structure is configured to translate the at least one pelvic pad towards the chest pad (Lamb, Fig. 9, chest pad translates as shown by arrow #116 therefore chest and pelvic pads translate relative to each other), and angulate the at least one pelvic pad about the rotation axis (Lamb teaches rotation axes #’s 40, 42 and 48 in Fig. 2), 
wherein the lower body translation and angulation structure is translatably supported on the patient support structure (Lamb, Fig. 1, the entire structure extends and translates via telescoping rail #32), and 
wherein the configured to be positioned on the surgical table in a lateral position (Lamb, Fig. 9).
Claim 22.  A surgical table recited in claim 21, wherein the lower body support structure further comprises at least one actuator configured to cause the lower body translation and 
Claim 23.  A surgical table recited in claim 22, wherein the actuation of the lower body support structure by the at least one actuator causes simultaneous manipulation of a lumbar spine and a pair of knees of the patient positioned on the surgical table (the combined apparatus of Lamb and Skripps provides the same movement capability as does the claimed invention, see Lamb Fig. 2 and Skripps Figs. 29-53, and therefore inherently provides the claimed movement).
Claim 24.  A surgical table comprising: a base (Lamb, Fig. 1) comprising a rail (Lamb, Fig. 1, #32) extending along a longitudinal axis between opposite first and second ends, the base comprising a first column (Lamb, Fig. 1, #30) coupled to the first end and a second column (Lamb, Fig. 1, #28) coupled to the second end; a frame (Lamb, #26, comprising Fig. 1, #14 and #12) comprising a first end coupled to the first column and a second end coupled to the second column, the second end of the frame being fixed relative to the first end of the frame (as best understood, Applicant appears to be claiming that his frame does not have a hinge, as is taught by Lamb at #23; however, Skripps teaches a similar apparatus in which a frame #16 is taught in Figs. 7-8, wherein #16 does not have a central hinge; therefore providing the apparatus of Lamb with a fixed beam, not hinged, is known in the prior art and would have simply the combination of prior art elements according to known methods to yield predictable results; furthermore doing so would have reduced mechanical complexity and thereby manufacturing costs; furthermore providing fixed beam #16 of Scripps in conjunction with the hinge #24 of Lamb, or the hinge at #26 in Skripps, would allow for additional positioning of the user; Skripps teaches a similar apparatus that is capable of rotating about a longitudinal axis as seen in at least Fig 21b and paragraph [0117]; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Lamb with the rotational structures and capability provided by Skripps, in conjunction with a fixed beam as 
Claim 25.  A surgical table as recited in claim 24, wherein the tray is coupled to the first end of the frame by a shaft, the shaft being fixed relative to the tray and rotatable relative to the first column to rotate the tray about the longitudinal axis (regarding a shaft about which the frames rotate; Lamb does not teach rotating a user onto his side; specifically, Lamb does not provide for the capability of the apparatus to rotate into a lateral decubitus position; Skripps teaches a similar apparatus that is capable of rotating about a longitudinal axis as seen in at least Fig 21b and paragraph [0117]; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Lamb with the rotational structures and capability provided by Skripps as it would be beneficial to position a user in a lateral decubitus position for certain medical procedures such as in Skripps paragraph [0101] which states “for example, during an extreme (or direct) lateral interbody fusion (XLIF/DLIF), a surgeon may access the patient's spine while the patient is in the lateral position to place a spinal implant and then move the patient to the prone position to place screws, plates, rods, and the like to secure the implant”; Skripps teaches a shaft seen unlabeled in Fig. 3, along axis #14A).
Claim 26.  A surgical table as recited in claim 24, wherein the support assembly is coupled to the second end of the frame by a shaft, the shaft being fixed relative to the support 
Claim 27.  A surgical table as recited in claim 24, wherein: the tray is coupled to the first end of the frame by a first shaft, the first shaft being fixed relative to the tray and rotatable relative to the first column to rotate the tray about the longitudinal axis; and the support assembly is coupled to the second end of the frame by a second shaft, the second shaft being fixed relative to the support assembly and rotatable relative to the second column to rotate the support assembly about the longitudinal axis (see shafts in Skripps, Fig. 3 along axis #14A).
Claim 28.  A surgical table as recited in claim 24, wherein the tray is configured to translate relative to the first column in opposite directions along the longitudinal axis (Lamb paragraph [0044] discusses the chest pad being configured to slide along rails #14).
Claim 29.  A surgical table as recited in claim 24, wherein the first end of the frame includes a pair of rails, the tray being coupled to the rails, the rails being configured to be retracted relative to the first column to increase a distance between the chest pad and the pelvic pad (Lamb paragraph [0044] discusses the chest pad being configured to slide along rails #14, which could increase or decrease the distance between the chest pad and the pelvic pad #60).
Claim 30.  A surgical table as recited in claim 24, wherein the first end of the frame includes a pair of rails (Lamb Fig. 7), the tray being coupled to the rails, the rails being configured to be extended relative to the first column to decrease a distance between the chest pad and the pelvic pad (Lamb paragraph [0044] discusses the chest pad being configured to slide along rails #14, which could increase or decrease the distance between the chest pad and the pelvic pad #60).
Claim 31.  
Claim 32.  A surgical table as recited in claim 24, wherein the second end of the frame includes a pair of rails (Lamb, Fig. 7), the support assembly being slidable relative to the rails to increase a distance between the chest pad and the pelvic pad (Lamb paragraph [0044] discusses the chest pad being configured to slide along rails #14, which could increase or decrease the distance between the chest pad and the pelvic pad #60).
Claim 33.  A surgical table as recited in claim 24, wherein the second end of the frame includes a pair of rails (Lamb, Fig. 7), the support assembly being slidable relative to the rails to decrease a distance between the chest pad and the pelvic pad (Lamb paragraph [0044] discusses the chest pad being configured to slide along rails #14, which could increase or decrease the distance between the chest pad and the pelvic pad #60; Lamb does not discuss the hip support assembly also being slidable, however it would have been obvious to make the hip support assembly also slidable in order to accommodate users of different sizes).
Claim 34.  A surgical table as recited in claim 24, wherein the tray is coupled to the first end of the frame by a shaft, the shaft being pivotable relative to the first column about a pivot axis that extends perpendicular to the longitudinal axis to pivot the tray relative to the first column about the pivot axis (Applicant’s shaft has been interpreted as a hinge pin that is perpendicular to the longitudinal axis; Lamb teaches this in Fig. 2 at #’s 42, 40 and 48; regarding the tray being coupled to the frame by a shaft, Lamb discloses the tray being attached to frame rails #14, which are attached to pivot #42; however it would have been obvious to one having ordinary skill in the art at the time the invention was made to directly connect the tray to the rotating shaft since it has been held that rearranging parts of an invention involves only routine skill in the art; In re Japikse, 86 USPQ 70).
Claim 35.  
Claim 36.  A surgical table as recited in claim 24, wherein the support assembly is coupled to the second end of the frame by a shaft, the shaft being pivotable relative to the second column about a pivot axis that extends perpendicular to the longitudinal axis to pivot the support assembly relative to the second column about the pivot axis (Applicant’s shaft has been interpreted as a hinge pin that is perpendicular to the longitudinal axis; Lamb teaches this in Fig. 2 at #’s 42, 40 and 48; regarding the support assembly being coupled to the frame by a shaft, Lamb discloses the hip supports being attached to frame rails #12, which are attached to pivot #48; however it would have been obvious to one having ordinary skill in the art at the time the invention was made to directly connect the hip support assembly to the rotating shaft since it has been held that rearranging parts of an invention involves only routine skill in the art; In re Japikse, 86 USPQ 70).
Claim 37.  A surgical table as recited in claim 36, further comprising an actuator configured to pivot the shaft relative to the second column about the pivot axis (Lamb teaches a motor #82 which causes the actuation about pivot axes in Fig. 2 at #’s 42, 40 and 48).
Claim 38.  A surgical table as recited in claim 24, wherein the pelvic pad includes two spaced apart pelvic pads (Lamb Fig. 7; two pads are seen on frame rails #12).
Claim 39.  A surgical table as recited in claim 24, wherein the columns each have a fixed height (Lamb, Figs. 1-2).
Claim 40.  A surgical table comprising: 
a base (Lamb, Fig. 1) comprising a rail (Lamb, Fig. 1, #32) extending along a longitudinal axis between opposite first and second ends, the base comprising a first column (Lamb, Fig. 1, #30) coupled to the first end and a second column (Lamb, Fig. 1, #28) coupled to the second end; 
a frame (Lamb, #26, comprising Fig. 1, #14 and #12) comprising a first end coupled to the first column and a second end coupled to the second column, the second end of the frame being fixed relative to the first end of the frame (as best understood, Applicant appears to be Skripps teaches a similar apparatus in which a frame #16 is taught in Figs. 7-8, wherein #16 does not have a central hinge; therefore providing the apparatus of Lamb with a fixed beam, not hinged, is known in the prior art and would have simply the combination of prior art elements according to known methods to yield predictable results; furthermore doing so would have reduced mechanical complexity and thereby manufacturing costs; furthermore providing fixed beam #16 of Scripps in conjunction with the hinge #24 of Lamb, or the hinge at #26 in Skripps, would allow for additional positioning of the user; Skripps teaches a similar apparatus that is capable of rotating about a longitudinal axis as seen in at least Fig 21b and paragraph [0117]; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Lamb with the rotational structures and capability provided by Skripps, in conjunction with a fixed beam as taught at #16 in Skripps, as it would be beneficial to position a user in a lateral decubitus position for certain medical procedures such as in Skripps paragraph [0101] which states “for example, during an extreme (or direct) lateral interbody fusion (XLIF/DLIF), a surgeon may access the patient's spine while the patient is in the lateral position to place a spinal implant and then move the patient to the prone position to place screws, plates, rods, and the like to secure the implant” ); 
a tray (Lamb, Figs. 5 and 7, #58) coupled to the first end of the frame; a chest pad (Lamb, Fig. 7, #56; also seen unlabeled in Fig. 9) coupled to the tray; a support assembly (Lamb, Fig. 8, support assembly is seen unlabeled between #60 and beam #12) coupled to the second end of the frame; and a pair of spaced apart pelvic pads (Lamb, Fig. 8, #60; two pads are seen on frame rails #12 in Fig. #7) coupled to the support assembly, wherein the tray is coupled to the first end of the frame by a first shaft, the first shaft being fixed relative to the tray and rotatable relative to the first column to rotate the tray about the longitudinal axis, wherein the support assembly is coupled to the second end of the frame by a second shaft, the second shaft being fixed relative to the support assembly and rotatable relative to the second column to In re Japikse, 86 USPQ 70), and wherein the second shaft is pivotable relative to the second column about a second pivot axis that extends perpendicular to the longitudinal axis to pivot the support assembly relative to the second column about the second pivot axis (Applicant’s shaft has been interpreted as a hinge pin that is perpendicular to the longitudinal axis; Lamb teaches this in Fig. 2 at #’s 42, 40 and 48; regarding the support assembly being coupled to the frame by a shaft, Lamb discloses the hip supports being attached to frame rails #12, which are attached to pivot #48; however it would have been obvious to one having ordinary skill in the art at the time the invention was made to directly connect the hip support assembly to the rotating shaft since it has been held that rearranging parts of an invention involves only routine skill in the art; In re Japikse, 86 USPQ 70).

Discussion of allowable subject matter

None of Applicant’s current claim language is allowable over the prior art, as is discussed in the above rejections.  However, Applicant’s disclosure include a significant amount of information that has not been included in the claims, including (for example) structural details seen in Fig. 19-25.  Applicant’s invention would likely be allowable over the prior art if claimed in sufficient detail.  Examiner notes that the current claim language is extremely broad and a significant amount of additional structural details would likely be required to overcome the prior 


Response to Applicant's remarks and amendments

Regarding prior objections to the drawings, Applicant has amended the specification, and the objections have been withdrawn.
Regarding prior objections to the specification, Applicant has amended the specification and the objections are withdrawn.
Regarding rejections under 35 USC 112(b), Applicant has amended the claim language, and the rejections have been withdrawn, however new rejections have been entered in the Office Action as necessitated by Applicant’s claim amendment.
With respect to the independent claims, Applicant argues that the claimed invention is “fixed” (see rejection above under 35 USC §112), and that this amendment overcomes the cited prior art.  However Applicant’s arguments are moot as the claim amendments have necessitated a new interpretation of the same prior (and a new grounds of rejection in the case of the prior 35 USC §102 rejection of claim 24, which is now rejected under 35 USC §103) , and a new rationale for combining the same prior ar.  All of Applicant’s claim limitations, including the newly amended claim language, are found in the prior art as is discussed above.  
	




Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MYLES A THROOP/Primary Examiner, Art Unit 3673